Exhibit 10.8.2

SECOND AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

        THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
WAIVER, dated as of May 15, 2006 (this “Amendment”), is by and among BRADLEY
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), those Domestic
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto and such other Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (collectively, the “Guarantors”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

        WHEREAS, the Borrower, the Guarantors, the lenders party thereto (the
“Lenders”) and the Administrative Agent are parties to that certain Amended and
Restated Credit Agreement dated as of November 14, 2005 (as amended, restated,
amended and restated, modified or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein shall have the meanings ascribed
thereto in the Credit Agreement unless otherwise defined herein);

        WHEREAS, the Borrower has failed to deliver to the Administrative Agent
annual financial statements for the fiscal year ended December 31, 2005 by April
30, 2006, in violation of Section 5.1(a) of the Credit Agreement (the “Section
5.1(a) Event of Default”);

        WHEREAS, the Borrower has failed to become a Current Filer by April 30,
2006, in violation of Section 5.14(b) of the Credit Agreement (the “Section
5.14(b) Event of Default”; and together with the Section 5.1(a) Event of
Default, the “Acknowledged Events of Default”);

        WHEREAS, the Borrower has requested the Required Lenders (a) waive the
Acknowledged Events of Default, (b) notwithstanding the Acknowledged Events of
Default, allow the Borrower to continue outstanding LIBOR Rate Loans (“LIBOR
Continuation”), and (c) amend certain provisions of the Credit Agreement; and

        WHEREAS, the Required Lenders are willing to waive the Acknowledged
Events of Default, consent to the LIBOR Continuation and amend the Credit
Agreement, in each case subject to the terms and conditions hereof.

        NOW, THEREFORE, in consideration of the agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:


 

   

--------------------------------------------------------------------------------

SECTION 1
WAIVER AND CONSENT

        1.1 Waiver of Acknowledged Events of Default. Notwithstanding the
provisions of the Credit Agreement to the contrary, the Required Lenders hereby
waive, on a one-time basis, the Acknowledged Events of Default.

        1.2 Consent. Notwithstanding the provisions of the Credit Agreement to
the contrary, the Required Lenders hereby consent, on a one-time basis, to the
LIBOR Continuation.

        1.3 Effectiveness of Waiver and Consent. The waiver and consent set
forth in Section 1.1 and Section 1.2 shall be effective only to the extent
specifically set forth herein and shall not (a) be construed as a waiver of any
breach or default other than as specifically waived herein nor as a waiver of
any breach or default of which the Lenders have not been informed by the
Borrower, (b) affect the right of the Lenders to demand compliance by the
Borrower with all terms and conditions of the Credit Agreement, except as
specifically modified or waived herein, (c) be deemed a waiver of any
transaction or future action on the part of the Borrower requiring the Lenders’
or the Required Lenders’ consent or approval under the Credit Agreement, or (d)
except as waived hereby, be deemed or construed to be a waiver or release of, or
a limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.

        1.4 Acknowledgement of Default Rate. Notwithstanding the provisions of
the Credit Agreement to the contrary, the Lenders acknowledge that the Borrower
shall not be required to pay the default interest set forth in Section 2.9 of
the Credit Agreement as to the Acknowledged Events of Default; provided,
however, if the Borrower fails to (a) deliver to the Administrative Agent the
financial statements referred to in Section 5.1(a) of the Credit Agreement for
the fiscal year ended December 31, 2005 and (b) file all required financial
statements on Form 10-K with the SEC for the fiscal year ended December 31,
2005, in each case by May 31, 2006, the Borrower hereby agrees to pay such
default interest on a retroactive basis beginning on May 1, 2006.

SECTION 2
AMENDMENTS

        2.1 New Definition. The following definition is hereby added to Section
1.1 of the Credit Agreement in the appropriate alphabetical order:

          “Second Amendment Effective Date” shall mean May 15, 2006.



 

  2 

--------------------------------------------------------------------------------

        2.2 Amendment to Section 1.1. The definition of “Consolidated EBITDA” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

          ”Consolidated EBITDA” shall mean, for any period, the sum of (i)
Consolidated Net Income for such period, plus (ii) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(A) Consolidated Interest Expense, (B) total federal, state, local and foreign
income, value added and similar taxes, (C) depreciation, amortization expense
and (D) certain one-time professional and legal fees and non-cash items incurred
during such period, as set forth on Schedule 1.1-4, plus (iii) the Initial
MediGene Payment to the extent classified as an expense in accordance with GAAP,
minus (iv) any non-cash reduction in any reserve account of a Credit Party
during such period, all as determined in accordance with GAAP.


        2.3 Amendment to Section 1.1. The definition of “Current Filer” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

          “Current Filer” shall mean the Borrower has filed all required
financial statements on Form 10-Q and Form 10-K with the SEC (including, without
limitation, the Borrower’s annual financial statements on Form 10-K for its
fiscal year ended December 31, 2005 and the Borrower’s quarterly financial
statements on Form 10-Q for its fiscal quarter ended March 31, 2006).


        2.4 Amendment to Section 1.1. Clause (vii) in the definition of
“Permitted Investments” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

          (vii) Investments existing as of the Second Amendment Effective Date,
as set forth on Schedule 1.1-2 and any refinancing or replacement of any such
Investment in a principal or initial amount not to exceed the principal or
outstanding amount of such Investment (plus accrued interest thereon) at the
time of such refinancing or replacement; provided that such refinancing or
replacement Investment shall (A) have substantially the same tenor and be
substantially the same type of Investment as the Investment refinanced or
replaced or other Permitted Investment and (B) have the same or higher rating or
credit quality as the Investment refinanced or replaced or other Permitted
Investment;


        2.5 Amendment to Section 5.1(a). Section 5.1(a) is hereby amended and
restated in its entirety to read as follows:

          (a) Annual Financial Statements. Subject to the terms of Section
5.14(a), as soon as available, and in any event no later than the earlier of (i)
the date the Borrower is required by the SEC to deliver its Form 10-K for any
fiscal year of the Borrower and (ii) ninety (90) days after the end of each
fiscal year of the Borrower (provided that such financial statements for the
fiscal year ended December 31, 2005 shall be delivered, and



 

  3 

--------------------------------------------------------------------------------

  the corresponding Form 10-K shall be filed with the SEC, no later than May 31,
2006), a copy of the consolidated and consolidating balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated and consolidating statements of income and retained
earnings and of cash flows of the Borrower and its consolidated Subsidiaries for
such year, audited (with respect to the consolidated statements only) by a firm
of independent certified public accountants of nationally recognized standing
reasonably acceptable to the Administrative Agent, in each case setting forth in
comparative form consolidated and consolidating figures for the preceding fiscal
year, reported on without a “going concern” or like qualification or exception,
or qualification indicating that the scope of the audit was inadequate to permit
such independent certified public accountants to certify such financial
statements without such qualification;


        2.6 Amendment to Section 5.1(b). Section 5.1(b) is hereby amended and
restated in its entirety to read as follows:

          (b) Quarterly Financial Statements. As soon as available, and in any
event no later than the earlier of (i) the date the Borrower is required by the
SEC to deliver its Form 10-Q for each of the first three fiscal quarters of the
Borrower and (ii) forty-five (45) days after the end of each of the first three
fiscal quarters of the Borrower, a company-prepared consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such period
and related company-prepared consolidated statements of income and retained
earnings and cash flows for the Borrower and its consolidated Subsidiaries for
such quarterly period and for the portion of the fiscal year ending with such
period, in each case setting forth in comparative form consolidated figures for
the corresponding period or periods of the preceding fiscal year (subject to
normal recurring year-end audit adjustments) and including management discussion
and analysis of operating results inclusive of operating metrics in comparative
form and a summary of accounts receivable and accounts payable aging reports in
form satisfactory to the Lenders; provided that (i) once the Borrower is a
Current Filer, the Borrower shall complete all Compliance Certificates based on
financial information set forth in the Borrower’s quarterly and annual financial
statements on Form 10-Q and Form 10-K as filed with the SEC and (ii) with
respect to the fiscal quarter ended March 31, 2006, the Borrower shall deliver
such quarterly financial statements on or before June 30, 2006;


        2.7 Amendment to Section 5.1(d). Section 5.1(d) is hereby amended and
restated in its entirety to read as follows:

          (d) Annual Budget Plan. As soon as available, but in any event within
forty-five days (45) after the end of each fiscal year (provided that such
annual budget for the fiscal year ending December 31, 2006 shall be delivered no
later than June 30, 2006), a copy of the detailed annual budget or plan
including cash flow projections of the Borrower for the next fiscal year on a
quarterly basis, in form and detail reasonably acceptable to the Administrative
Agent and the Required Lenders, together with a



 

  4 

--------------------------------------------------------------------------------

          summary of the material assumptions made in the preparation of such
annual budget or plan;


        2.8 Amendment to Section 5.9(c). Section 5.9(c) is hereby amended and
restated in its entirety to read as follows:

          (c) Minimum Cash Balance. The Borrower shall have not less than (a)
until the Borrower becomes a Current Filer, $45,000,000 and (b) once the
Borrower becomes a Current Filer, $25,000,000, in each case of unrestricted
cash, Cash Equivalents and, to the extent they are not classified as Cash
Equivalents, Investments permitted by clause (vii) of the definition of
“Permitted Investments” in an account(s) at Wachovia Bank, National Association
and/or in which the Administrative Agent has a perfected security interest under
the UCC (the “Controlled Accounts”). Until the Borrower (i) is a Current Filer
and (ii) upon becoming a Current Filer, has demonstrated compliance with each of
the financial covenants set forth in this Section 5.9, the Borrower agrees that,
regardless of whether a Default or Event of Default has occurred and is
continuing, the Administrative Agent will exercise exclusive control over the
Controlled Accounts and any withdrawal from the Controlled Accounts will be
subject to the Administrative Agent’s consent.


        2.9 Amendment to Section 5.14(b). Section 5.14(b) is hereby amended and
restated in its entirety to read as follows:

          (b) The Borrower shall be a Current Filer by June 30, 2006.


        2.10 Amendment to Schedule 1.1-2. Schedule 1.1-2 to the Credit Agreement
is hereby amended and restated in its entirety to read as Schedule 1.1-2
attached hereto.

SECTION 3
CONDITIONS TO EFFECTIVENESS

        3.1 Conditions to Effectiveness. This Amendment shall be and become
effective as of the date first above written upon satisfaction of the following
conditions (in form and substance reasonably acceptable to the Administrative
Agent):

          (a) Executed Amendment. Receipt by the Administrative Agent of a copy
of this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.


          (b) Executed Consents. Receipt by the Administrative Agent of executed
consents from the Required Lenders (each a “Lender Consent”) authorizing the
Administrative Agent to enter into this Amendment on their behalf.



 

  5 

--------------------------------------------------------------------------------

          (c) Miscellaneous. All other documents and legal matters in connection
with the transactions contemplated by this Amendment shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

SECTION 4
MISCELLANEOUS

        4.1 Representations and Warranties. Each of the Credit Parties
represents and warrants as follows as of the date hereof, after giving effect to
this Amendment:

          (a) It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


          (b) This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s valid and legally binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


          (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


          (d) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).


          (e) After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.


          (f) The Security Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Security Documents and prior to
all Liens other than Permitted Liens.


          (g) The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


        4.2 Instrument Pursuant to Credit Agreement. This Amendment is a Credit
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with the terms and provisions of the
Credit Agreement.


 

  6 

--------------------------------------------------------------------------------

        4.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.

        4.4 Survival. Except as expressly modified and amended in this
Amendment, all of the terms and provisions and conditions of each of the Credit
Documents shall remain unchanged.

        4.5 Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable expenses of the Administrative Agent’s legal counsel.

        4.6 Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

        4.7 Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

        4.8 Counterparts/Telecopy. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
shall be delivered.

        4.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under this Credit Agreement
on or prior to the date hereof.

        4.10 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

        4.11 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Credit Parties, the Administrative Agent, the
Lenders and their respective successors and assigns.


 

  7 

--------------------------------------------------------------------------------

        4.12 General Release. In consideration of the Administrative Agent
entering into this Amendment, each Credit Party hereby releases the
Administrative Agent, the Lenders, and the Administrative Agent’s and the
Lenders’ respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act under the Credit Agreement on or prior to the
date hereof, except, with respect to any such person being released hereby, any
actions, causes of action, claims, demands, damages and liabilities arising out
of such person’s gross negligence, bad faith or willful misconduct.

        4.13 Consent to Jurisdiction; Service of Process; Arbitration; Waiver of
Jury Trial; Waiver of Consequential Damages. The jurisdiction, service of
process and waiver of jury trial provisions set forth in Sections 9.14, 9.15 and
9.17 of the Credit Agreement are hereby incorporated by reference, mutatis
mutandis.

[Signature Pages to Follow]


 

  8 

--------------------------------------------------------------------------------

BRADLEY PHARMACEUTICALS, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

        IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart
of this Amendment to be duly executed and delivered as of the date first above
written.

BORROWER:     BRADLEY PHARMACEUTICALS, INC.,
a Delaware corporation           By: /s/ Daniel Glassman    

--------------------------------------------------------------------------------

    Name: Daniel Glassman
Title: President & CEO       GUARANTORS:   DOAK DERMATOLOGICS, INC.,
a New York corporation           By: /s/ Daniel Glassman    

--------------------------------------------------------------------------------

    Name: Daniel Glassman
Title: President & CEO           BIOGLAN PHARMACEUTICALS CORP.,
a Delaware corporation           By: /s/ Daniel Glassman    

--------------------------------------------------------------------------------

    Name: Daniel Glassman
Title: President & CEO


 

   

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent on behalf of the Lenders and as a
Lender

          By: /s/ Scott Santa Cruz    

--------------------------------------------------------------------------------

    Name: Scott Santa Cruz
Title: Director


 

   

--------------------------------------------------------------------------------

Schedule 1.1-2
Permitted Investments

Investment Schedule- April 30, 2006

 

 

 

 

 

 

Investment

 

UBS Pain Webber Investment

Current Value

Grading

Type

Reset Days

NJ Eco. Dev. Auth

2,000,000

AAA

MUNI Bond

35

NJ ST TPK AUTH

2,000,000

AAA

MUNI Bond

35

         

Sanford Bernstein & Co ., LLP Holdings

 

 

 

 

SC ST SCH FACS

711,676

AAA

MUNI Bond

510

MUNICIPAL OBLIGATION FUND

9,721,981

AAA

 

 

MUNICIPAL OBLIGATION FUND

19,290

AAA

 

 

MUNICIPAL OBLIGATION FUND

876

AAA

 

 

MUNICIPAL OBLIGATION FUND

21,054

AAA

 

 

MUNICIPAL OBLIGATION FUND

22,208

AAA

 

 

MUNICIPAL OBLIGATION FUND

24,660

AAA

 

 

MUNICIPAL OBLIGATION FUND

8,208,095

AAA

 

 

MUNICIPAL OBLIGATION FUND

28,978

AAA

 

 

MUNICIPAL OBLIGATION FUND

45,903

AAA

 

 

MUNICIPAL OBLIGATION FUND

41,437

AAA

 

 

MUNICIPAL OBLIGATION FUND

931

AAA

 

 

         

RBC Capital

 

 

 

 

Alaska Stdnt LN AC7

1,000,000

AAA

Muni Bond

35

Idaho Student Ln AA3

1,000,000

AAA

Muni Bond

35

Oklahoma ST STDNT LN

1,000,000

AAA

Muni Bond

35

Tennessee Ed Ln BK8

1,000,000

AAA

Muni Bond

35

Vermont ST Stdnt Assist Corp EX8

1,000,000

AAA

Muni Bond

35

Wyoming Student Ln BJ6

1,000,000

AAA

Muni Bond

35

         

Smith Barney Citigroup

 

 

 

 

DELAWARE MINNESOTA MUNI

450,000

AAA

Muni. Bond

25

SCUDDER MUN INCOME TR

615,000

AAA

Muni. Bond

28

VAN KQAMPEN MERRITT TR

3,475,000

AAA

Muni. Bond

12

WAKE CO N.C. PCF AU REVREF

800,000

AAA

Muni. Bond

35

BURLINGTON KANS ENV IMPT

600,000

AAA

Muni. Bond

35

NJ HSG&MTG FIN AGY

1,000,000

AAA

Muni. Bond

35

DTD

2,000,000

AA2

Muni. Bond

35

MASS H&E FACS AU REV

3,000,000

AAA

Muni. Bond

35

SC TSPTN INFRASTR

1,000,000

AAA

Muni. Bond

36

NJ HGHR ED STDNT ASSIST

1,000,000

AAA

Muni. Bond

30

NJ HGHR ED STDNT ASSIST

100,000

AAA

Muni. Bond

30

JACKSONVILLE FLA TAPTN

700,000

AAA

Muni. Bond

35

DTD

200,000

AAA

Muni. Bond

35

NJ HGHR ED STDNT ASSIST

500,000

AAA

Muni. Bond

35

Student LN FDG Corp CINC Ohio

1,000,000

AAA

Muni. Bond

35


 

   

--------------------------------------------------------------------------------